865 F.2d 1261Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Edward WEST, Plaintiff-Appellant,v.CHESTERFIELD COUNTY JAIL;  Charles Ectes;  Antoine Threatt,Defendants-Appellees.
No. 88-7751.
United States Court of Appeals, Fourth Circuit.
Submitted:  Oct. 25, 1988.Decided:  Dec. 1, 1988.

Edward West, appellant pro se.
Before DONALD RUSSELL, WIDENER and K.K. HALL, Circuit Judges.
PER CURIAM:


1
Edward West, a Virginia prisoner, appeals the district court's dismissal of his 42 U.S.C. Sec. 1983 action.  The dismissal was entered on July 18, 1988.  West's notice of appeal is dated July 20, 1988, but it was not received by the court until August 23, 1988, six days after the expiration of 30-day appeal period established by Fed.R.App.P. 4(a)(1).


2
In Houston v. Lack, 56 U.S.L.W. 4728 (U.S. June 24, 1988) (No. 87-5428), the Supreme Court held that a prisoner's notice of appeal is filed when he delivers it to prison officials for forwarding to the district court.  We cannot determine from the records before us when West gave his notice of appeal to the prison authorities for forwarding to the district court.  Accordingly, we grant leave to proceed in forma pauperis on appeal and remand the case to the district court.  On remand, that court will obtain this information, making any necessary evidentiary rulings.  The case, as supplemented, then will be returned to this Court for further consideration.


3
We dispense with oral argument because the facts and legal arguments are adequately presented in the materials before the Court and oral argument would not significantly aid the decisional process.


4
REMANDED.